DETAILED ACTION
Claims 17-35 are pending before the Office for review. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 30, 2020.
Applicant's election with traverse of Group 1 claims 17-33 in the reply filed on November 30, 2020 is acknowledged.  The traversal is on the ground(s) that the Office action fail to state a proper basis for the restriction. Applicant argues that both the method and apparatus clams recites two films and both the method and apparatus claims use open language (comprising) and thus both can be used with more than two films It is Applicant’s position that all the claims are property presented in the same application, undue diverse search should not be required and all the claims should be examined .  This is not found persuasive because it is the Examiner’s position that the apparatus as claimed can be used for a materially different process diverse search would be required and therefore all the claims should not be examine together. It is the Examiner’s position that the apparatus as claimed can be used for both etching and deposition. In addition the undue diverse search would be required to cover the limitations of the claims presented in group II. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114(II) Therefore prior art Applicable to Group I or II would not necessarily be applicable to both groups. Therefore the groups I and II are properly restricted because (1) the claims are directed towards two inventions wherein the apparatus may be used for materially and different invention (2) a burden exist in search the subject matter of each invention as art applicable to one group would not necessarily be applicable to the second group, additional search terms and classes would be required and (3) the groups would be properly examined separately.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20, 25 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over KIHARA et al (U.S. Patent Application Publication 2016/0225639).
With regards to claim 17, Kihara renders obvious a plasma processing method comprising: (a) providing a substrate (SB) which includes a processing target (OL) and a pattern (ALM2) having a plurality of openings (OP1); (b) forming a first film (PF) on the pattern (ALM2); (c) forming a second film (SX2) on the first film (PF) (Figure 11D) and etching the second film under a predetermined processing condition until a portion of the first film is removed from at least a portion of the processing target (Figure 12A) (Paragraphs [0075]-[0080], [0108]-[0113] discloses providing a substrate SB with an organic film  OL to be etched with a mask ALM2 wherein a protective film PF is deposited followed by the deposition of the silicon oxide film SX2 wherein the opening OP1 is changed to opening OP2 and wherein the SX2 and PF is etched to form mask pattern MK22 wherein the surface is exposed of organic film OL).
Kihara does not explicitly disclose wherein the second film has an etching rate lower than that of the first film and the second film having a different film thicknesses on side surfaces of the openings according to the sizes of the openings. 
Kihara discloses wherein the protective film is formed a silicon containing film which includes a bond between silicon and a halogen atom and wherein the second film is silicon oxide film wherein the thickness of the film cam be adjusted by repeating the sequence of forming the layer until the desired thickness for the desired opening is achieved (Paragraphs [0075]-[0080]) rendering obvious the film having a different film thicknesses on the side surfaces of the openings according to the sizes of the openings. Kihara further discloses performing an etching processes to removing the silicon oxide film SX2 and protective film PF from the first region R1 and second region R3 such that gas and power supply are optimize the etching the region R1 preferential to R2 and prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the etching rate to amounts including wherein the second film has an etching rate lower than the first film in order to effective etch the desired pattern for OP2 as rendered obvious by the modified teachings of Kihara (Figures 11D-12A Paragraphs [0111]-[0113], MPEP 2144.05(II)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Kihara to include the second film of a lower etch rate and different thicknesses as rendered obvious by the general teachings of Kihara in order to form the opening OP2 having a smaller width (Paragraph [0113]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the teachings as rendered obvious by Kihara. MPEP 2143
With regards to claims 18-20, Kihara renders obvious wherein forming of the first film includes deposing a material of the first film and modify the material to form the first film wherein an etching rate higher than that of the second film wherein the modifying of the material of the first film includes exposing material to a plasma discloses forming the silicon containing film SF (PF) wherein the silicon containing film is exposed to an oxygen plasma in order in order to form the silicon oxide film SX which may be a highly densified silicon oxide film).
With regards to claim 25, Kihara renders obvious comprising repeating (b) to (d) until the predetermined condition is satisfied (Paragraphs [0081]). In addition, Kihara renders obvious Applicant claimed invention and it is prima facie obvious to repeat end selected an order of performing processing steps absent new and unexpected results. MPEP 21440.4(IV)(C)
With regards to claim 28, Kihara renders obvious a plasma processing method comprising: (a) providing a substrate (SB) which includes a processing target (OL) and a pattern (ALM2) having a plurality of openings (OP1); (b) depositing a film (SX2) on side surface of the openings under processing conditions wherein a deposited amount on a side surfaces of the opening varies according to the size of the openings (c) etching the processing target on which the film is deposited (Figured 3A-3F, 11A-12A discloses providing a substrate SB with an organic film to be etched OL with a mask MK or ALM2, wherein the size of the openings OP1 and thickness of the film SX is dependent on the desired etching opening OP2).
Kihara does not explicitly disclose a processing condition which forms portions with different etch rates and in which an etching rate decreases as a distance from the side surfaces increases. 
Kihara discloses wherein the deposition processing condition is deposited such that the desired thickness at different points, T1, T2, can be adjusted to provide the desired etching rate of various regions, R1, R2, R3, where R2 is etched faster than R3 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Kihara to include the processing conditions as rendered obvious by the general teachings of Kihara one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the teachings as rendered obvious by Kihara. MPEP 2143
With regards to claim 29, Kihara renders obvious wherein depositing of the film includes changing a supply ratio of a plurality of gases to deposit film with a continuously varying etching rate (Paragraphs [0074]-[0081], [0112]-[0113] discloses adjusting the concentration of oxygen in order to adjust the concentration oxygen in the silicon oxide layer wherein the film formed may be a high density, wherein the etching rate in the regions of the conformal film can be adjusted based on the concentration).
With regards to claim 30, Kihara renders obvious wherein changing of the supply ratio includes increasing an oxygen content of the gases (Paragraphs [0074]-[0081], [0112]-[0113] discloses increasing the concentration of oxygen in order to adjust the increasing oxygen in the silicon oxide layer wherein the film formed may be a high density, wherein the etching rate in the regions of the conformal film can be adjusted based on the concentration). 
With regards to claims 31-32, Kihara renders obvious comprising repeating (b) to (d) until the predetermined condition is satisfied (Paragraphs [0081]). In addition, prima facie obvious to repeat end selected an order of performing processing steps absent new and unexpected results. MPEP 21440.4(IV)(C)

Allowable Subject Matter
Claims 21-24, 26-27 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713